Case 1:17-cv-11730-DJC Document 91-6 Filed 04/30/19 Page 1 of 5




                        EXHIBIT 7
            Case 1:17-cv-11730-DJC Document 91-6 Filed 04/30/19 Page 2 of 5




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

GHASSAN ALASAAD, NADIA                           )
ALASAAD, SUHAIB ALLABABIDI, SIDD                 )
BIKKANNAVAR, JÉRÉMIE DUPIN,                      )
AARON GACH, ISMAIL ABDEL-RASOUL                  )
AKA ISMA’IL KUSHKUSH, DIANE                      )
MAYE, ZAINAB MERCHANT,                           )
MOHAMMED AKRAM SHIBLY, AND                       )
MATTHEW WRIGHT,                                  )
                                                 )   Civil Action No. 17-cv-11730-DJC
       Plaintiffs,                               )
                                                 )   Hon. Denise J. Casper
               v.                                )
                                                 )
KIRSTJEN NIELSEN, SECRETARY OF                   )
THE U.S. DEPARTMENT OF HOMELAND                  )
SECURITY, IN HER OFFICIAL                        )
CAPACITY; KEVIN MCALEENAN,                       )
COMMISSIONER OF U.S. CUSTOMS                     )
AND BORDER PROTECTION, IN HIS                    )
OFFICIAL CAPACITY; AND RONALD                    )
VITIELLO, ACTING DIRECTOR OF U.S.                )
IMMIGRATION AND CUSTOMS                          )
ENFORCEMENT, IN HIS OFFICIAL                     )
CAPACITY,                                        )
                                                 )
       Defendants.                               )


            DECLARATION OF PLAINTIFF ISMAIL ABDEL-RASOUL
                       AKA ISMA’IL KUSHKUSH


       1.      I am a freelance journalist.

       2.      I am a U.S. citizen.

       3.      I reside in Virginia.

       4.      On March 24, 2014, February 4, 2015, and July 16, 2015, I returned to Washington,

D.C., from Amsterdam, Doha, and Amsterdam, respectively. On each trip, I carried with me two

cell phones, a laptop, a digital camera, a digital recorder, and one or more flash drives. Upon

arriving at Washington Dulles International Airport on each trip, CBP officers directed me to
                                                 1
            Case 1:17-cv-11730-DJC Document 91-6 Filed 04/30/19 Page 3 of 5



secondary inspection, where they questioned me. On each occasion, during my time in the

secondary inspection area, an officer took my electronic devices out of my sight for approximately

15 minutes. On each occasion, the officers returned the devices to me and permitted me to leave.

       5.      On January 9, 2016, I traveled to New York City from Stockholm, Sweden, where I

had been conducting research for my master’s thesis on refugees for Columbia Journalism School. I

had with me a locked MacBook Air laptop computer and two unlocked cell phones, one being a

Sony smartphone, and the other a Nokia phone. I had been using my laptop and phones for my

work as a journalist.

       6.      Upon my arrival at New York’s John F. Kennedy International Airport, CBP

officers took me to a secondary inspection area, where they questioned me and searched my

belongings. The officers searched my notebooks, which contained information related to my work

as a journalist, and asked me about the contents of the notebooks.

       7.      The CBP officers took my laptop and two phones out of my sight for approximately

20 minutes. The officers then returned the devices to me and permitted me to leave after I had spent

approximately three hours in the secondary inspection area.

       8.      On January 4, 2017, I traveled to Washington, D.C. from Israel via Turkey. I had

completed an internship in Israel with the Associated Press through funding from the Overseas

Press Club Foundation. I carried a locked smartphone, an iPhone 7, that I used for both professional

and personal matters, and that contained my journalistic work product, work-related photos, and

lists of contacts. I also carried the same locked MacBook Air laptop that had been previously seized

by CBP on January 9, 2016, an unlocked Canon digital camera, an unlocked Sony voice recorder,

and multiple unlocked flash drives.




                                                 2
            Case 1:17-cv-11730-DJC Document 91-6 Filed 04/30/19 Page 4 of 5



       9.      When I arrived at Dulles International Airport, CBP officers took me to a secondary

inspection area, where they questioned me, searched my notebooks, and asked about my reporting

activities. They also asked me for my social media identifiers and my email address.

       10.     A CBP officer demanded to see my phone and told me to unlock it. I reluctantly

complied because I felt I had no choice. I understood, based on the CBP officer’s tone and

demeanor, that he was commanding me to unlock it.

       11.     The CBP officer coerced me into unlocking my phone.

       12.     I observed the CBP officer manually searching through the contents of my phone.

CBP officers also took my laptop, voice recorder, camera, flash drives, and notebooks into another

room for approximately 20 minutes.

       13.     The officers then returned the devices to me and permitted me to leave after I had

spent about one and a half hours in the secondary inspection area.

       14.     On July 31, 2017, I traveled by bus from Montreal, Quebec, to Middlebury,

Vermont, where I was attending a language program at Middlebury College. I entered the United

States at Highgate Springs, Vermont. I carried a locked iPhone 7 smartphone with me.

       15.     A CBP officer directed me to secondary inspection, where I waited for

approximately one hour. An officer then demanded my phone and the password to unlock it. The

officer stated that he could seize the phone if I did not cooperate.

       16.     The CBP officer coerced me into unlocking my phone. I unlocked the phone

because I had no meaningful choice, given that the CBP officer told me he would keep my phone

for an indeterminate amount of time if I did not unlock it. I stated that I was unlocking the phone

against my will.

       17.     The CBP officer wrote down the password to my phone as I unlocked it and took the

phone out of my sight for at least one hour.

                                                   3
Case 1:17-cv-11730-DJC Document 91-6 Filed 04/30/19 Page 5 of 5
